Case: 20-20575     Document: 00516234659         Page: 1   Date Filed: 03/11/2022




           United States Court of Appeals
                for the Fifth Circuit                         United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                               March 11, 2022
                                  No. 20-20575                   Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   George Daniel McGavitt,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                             USDC 4:19-CR-649-1


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
         George Daniel McGavitt pled guilty to a three-count indictment
   charging him with coercion and enticement, sexual exploitation of a child,
   and possession of child pornography. McGavitt’s offenses were grouped
   together at sentencing and his Guidelines range was calculated using the
   sexual-exploitation count. After applying enhancements, the district court
   sentenced McGavitt to concurrent terms of life, 360 months, and 120 months
   of imprisonment, followed by concurrent 15-year terms of supervised release.
   McGavitt now appeals, challenging the application of three sentencing
   enhancements. We affirm.
Case: 20-20575        Document: 00516234659              Page: 2      Date Filed: 03/11/2022




                                         No. 20-20575


                                               I.
           As part of his guilty plea, McGavitt admitted that the Government
   could prove the following facts.
           On May 26, 2019, the Washington County, Arkansas Sheriff’s Office
   was dispatched to the residence of a 13-year-old female (referred to as
   “MV1”).1 MV1 had confessed to her parents that she had been involved in
   an online relationship with Daniel McGavitt, a 45-year-old man, and that
   McGavitt had requested on several occasions that she send him nude
   photographs and videos of herself engaging in sex acts. MV1 also stated that
   on April 11, 2019, McGavitt traveled to Arkansas from his residence in Texas
   and engaged in sexual intercourse with her.
           The Washington County Sheriff’s Office relayed their report to the
   Federal Bureau of Investigation (FBI) in Little Rock for further investigation.
   Investigators were able to place McGavitt less than half a mile from MV1’s
   Arkansas residence on April 11, 2019, through the records of a local towing
   company that had been dispatched to remove McGavitt’s truck from a ditch.
   Subsequently, the FBI obtained a search warrant for three different Facebook
   accounts, including that of MV1 and a profile used by McGavitt. A review of
   these accounts uncovered a history of explicit communications between
   McGavitt and MV1 spanning at least nineteen different days from March 8
   through May 22, 2019. Investigators also discovered three images of MV1,
   sent at McGavitt’s behest, that met the definition of child pornography under
   18 U.S.C. § 2256.



           1
            There is conflicting information in the record regarding MV1’s age at the time of
   the offense. Several paragraphs of the PSR, as well as the criminal complaint, suggest that
   MV1 was 13 at the time, while other paragraphs of the PSR, as well as MV1’s statement,
   suggest that she was 12.




                                               2
Case: 20-20575       Document: 00516234659            Page: 3      Date Filed: 03/11/2022




                                       No. 20-20575


          On August 15, 2019, McGavitt was arrested in Texas on an unrelated
   state charge of aggravated sexual assault of a child under the age of 14. After
   McGavitt was transferred into federal custody several days later, federal
   investigators obtained a search warrant for a cellular phone that was seized
   during McGavitt’s arrest. The phone contained 71 images of MV1, 16 of
   which McGavitt conceded met the federal definition of child pornography.
   The phone also contained 13 videos of MV1, all of which McGavitt likewise
   conceded met the federal definition of child pornography. One video, 22
   seconds in length, depicted MV1, whose face was visible throughout, “lying
   on a bed while completely nude . . . inserting the handle of a hairbrush into
   her vagina.”      Two other videos of comparable length depicted MV1
   “inserting her fingers into her vagina.”
          On September 5, 2019, an indictment was filed in the United States
   District Court for the Southern District of Texas, charging McGavitt with
   three counts: (1) “coercion and enticement of a minor for the purpose of
   rape, in violation of 18 U.S.C. § 2422(b)”; (2) “sexual exploitation of
   children by coercion and enticement for the production of child pornography,
   in violation of 18 U.S.C. § 2251(a) and (e)”; and (3) “possession of child
   pornography, in violation of 18 U.S.C. [§]§ 2552A(a)(5)(B) and
   2252A(b)(2).”2 McGavitt appeared with counsel before the district court in
   March 2020 and pled guilty to all three counts.
          Following his guilty plea, McGavitt faced sentencing. A probation
   officer compiled a Presentence Investigation Report (PSR).                 The PSR
   grouped McGavitt’s three counts pursuant to U.S.S.G. § 3D1.2(b), which
   requires grouping of counts that involve a common victim and objective, and


          2
            The indictment alleged that Count 1 occurred “[o]n or about November 1, 2018
   through April 13, 2019”; that Count 2 occurred “on or about November 1, 2018, through
   on or about May 26, 2019”; and that Count 3 occurred “[o]n or about August 14, 2019[.]”




                                             3
Case: 20-20575     Document: 00516234659            Page: 4   Date Filed: 03/11/2022




                                     No. 20-20575


   § 3D1.2(c), which requires grouping “[w]hen one of the counts embodies
   conduct that is treated as a specific offense characteristic in, or other
   adjustment to, the Guideline applicable to another of the counts.” The PSR
   then calculated McGavitt’s Guideline range of imprisonment using U.S.S.G.
   § 2G2.1, the Guideline applicable to the sexual exploitation count, because it
   produced “the highest offense level in the group.”
          McGavitt’s base offense level of 32 under § 2G2.1 was enhanced by
   17, as follows: two levels because MV1 was over 12 and under 16 years old;
   two levels because the offense involved the commission of a sexual act or
   sexual contact; two levels for knowingly engaging in distribution; four levels
   because the offense involved material that portrayed sadistic, masochistic, or
   other violent conduct; two levels for using a computer or interactive
   computer service; and five levels for engaging in a pattern of prohibited
   sexual conduct. Three levels were subtracted for McGavitt’s acceptance of
   responsibility; another three levels were then subtracted to reduce his total
   offense level to 43, the maximum offense level under the Guidelines. See
   U.S.S.G. Ch. 5, Pt. A cmt. n.2.
          McGavitt objected that (1) the two-level enhancement for sexual
   contact, the four-level enhancement for sadistic or masochistic content, and
   the five-level enhancement for engaging in a pattern of prohibited sexual
   conduct were factually unsupported; and (2) the district court should not
   consider allegations from the unadjudicated Texas complaint at sentencing.
   The district court overruled his objections and sentenced him to concurrent
   terms of life, 360 months, and 120 months of imprisonment on each
   respective count, followed by concurrent 15-year terms of supervised release.
   McGavitt filed a timely notice of appeal.




                                          4
Case: 20-20575      Document: 00516234659           Page: 5    Date Filed: 03/11/2022




                                     No. 20-20575


                                         II.
          This court “review[s] the district court’s interpretation and
   application of the Guidelines de novo, and its factual findings for clear error.”
   United States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013) (per curiam).
   However, “[w]hen a defendant objects to his sentence on grounds different
   from those raised on appeal, we review the new arguments raised on appeal
   for plain error only.” United States v. Medina-Anicacio, 325 F.3d 638, 643
   (5th Cir. 2003). Reviewing for plain error
          consists of four prongs: (1) there must be an error; (2) the error
          must be clear or obvious, rather than subject to reasonable
          dispute; (3) the error must have affected the appellant’s
          substantial rights, which in the ordinary case means he must
          demonstrate that it affected the outcome of the district court
          proceedings; and (4) the court must decide in its discretion to
          correct the error because it seriously affects the fairness,
          integrity or public reputation of judicial proceedings.
   United States v. McClaren, 13 F.4th 386, 413 (5th Cir. 2021) (internal
   quotation marks and citation omitted).
                                         III.
                                         A.
          McGavitt first asserts that the district court erred by applying a four-
   level enhancement under § 2G2.1(b)(4)(A). His objection on this point was
   preserved, so we review de novo. See United States v. Nesmith, 866 F.3d 677,
   679 (5th Cir. 2017).
          Section 2G2.1(b)(4)(A) provides for a four-level sentencing
   enhancement when the “offense involved material that portrays . . . sadistic
   or masochistic conduct or other depictions of violence.”               For the
   enhancement to apply, an image must “depict[] conduct that an objective
   observer would perceive as causing the victim in the image physical or




                                           5
Case: 20-20575      Document: 00516234659          Page: 6    Date Filed: 03/11/2022




                                    No. 20-20575


   emotional pain contemporaneously with the image’s creation.” Nesmith, 866
   F.3d at 681. Our objective-observer inquiry “focus[es] on an observer’s view
   of the image—what is portrayed and depicted—rather than the viewpoint of
   either the defendant or the victim.” Id. at 680.
          This court has found that the enhancement “is warranted when the
   sexual act depicted is likely to cause pain in one so young.” United States v.
   Lyckman, 235 F.3d 234, 238 (5th Cir. 2000) (internal quotation marks and
   citation omitted). Specifically, we have upheld the enhancement in cases
   involving images of a child in bondage, United States v. Kimbrough, 69 F.3d
   723, 734 (5th Cir. 1995), images “showing anal and vaginal penetration of
   minors through the use of sexual devices,” United States v. Canada, 110 F.3d
   260, 264 (5th Cir. 1997) (per curiam), and images “depict[ing] the physical
   penetration of a young child by an adult male,” Lyckman, 235 F.3d at 240.
   And we have “twice upheld application of the enhancement where a young
   child was forced to orally copulate a parent on grounds that such conduct
   would humiliate and degrade the victim.” United States v. Tanaka, No. 20-
   50171, 2021 WL 3355007, at *3 (5th Cir. Aug. 2, 2021) (per curiam)
   (unpublished) (citing United States v. Cloud, 630 F. App’x 236, 237–39 (5th
   Cir. 2015) (per curiam); United States v. Comeaux, 445 F. App’x 743, 745 (5th
   Cir. 2011) (per curiam)).
          According to the PSR, the video in this case shows a child, age 12 or
   13, lying completely nude, penetrating herself with a plastic hairbrush handle.
   Considering the standard articulated in Nesmith and the examples listed
   above, we conclude that an objective observer would perceive the conduct
   depicted in the video at issue “as causing [MV1] physical or emotional pain
   contemporaneously with the image’s creation.” Nesmith, 866 F.3d at 681.
   In so concluding, we underscore that the characteristics of the video—e.g.,
   MV1’s age and the object used—warrant application of § 2G2.1(b)(4)(A) in
   this case, rather than any per se rule applicable to self-penetration cases. Cf.



                                          6
Case: 20-20575      Document: 00516234659           Page: 7   Date Filed: 03/11/2022




                                     No. 20-20575


   United States v. Starr, 533 F.3d 985, 1001–02 (8th Cir. 2008) (adopting a per
   se approach). We therefore find no error in the district court’s application of
   the enhancement in this instance.
                                         B.
          McGavitt next contends that the district court erred by applying a
   two-level enhancement under § 2G2.1(b)(3) for distribution of child
   pornography. Because he failed to object to the distribution enhancement
   before the district court, we review his unpreserved claim for plain error. See
   United States v. Pittsinger, 874 F.3d 446, 451 (5th Cir. 2017).
          Under § 2G2.1(b)(3), a defendant is subject to a two-level
   enhancement if he “knowingly engaged in distribution.” Application Note 1
   of the Guideline defines distribution as “any act, including possession with
   intent to distribute, production, transmission, advertisement, and
   transportation, related to the transfer of material involving the sexual
   exploitation of a minor.” § 2G2.1(b)(3), cmt. n.1. Distribution “does not
   include the mere solicitation of such material by a defendant.”             Id.
   Application Note 3 further provides that “the defendant ‘knowingly engaged
   in distribution’ if the defendant (A) knowingly committed the distribution,
   (B) aided, abetted, counseled, commanded, induced, procured, or willfully
   caused the distribution, or (C) conspired to distribute.” Id. cmt. n.3.
          McGavitt admitted that he coerced MV1 to produce child
   pornography and then send it “through [Facebook] to his cellular
   telephone.”     From this, the district court concluded that McGavitt
   “knowingly engaged in distribution of child pornography (including aiding,
   abetting, inducing and willfully causing distribution),” and enhanced his
   sentence pursuant to the Guideline. McGavitt maintains that the district
   court erred in doing so because his conduct constituted “mere solicitation.”
   He emphasizes that “there was no evidence that [he] transferred images of




                                          7
Case: 20-20575       Document: 00516234659              Page: 8   Date Filed: 03/11/2022




                                         No. 20-20575


   the sexual exploitation of a minor to another person or otherwise made them
   available for public viewing.” But even assuming an error, McGavitt must
   establish that the error was “clear or obvious, rather than subject to
   reasonable dispute.” Puckett v. United States, 556 U.S. 129, 135 (2009).
          As a whole, Section 2G2.1’s text and relevant commentary support
   the district court’s application of the enhancement. The court found that the
   principal act of distribution was MV1 taking and sending pornographic
   images and videos to McGavitt’s cellular telephone through Facebook.
   Though this was done by MV1, not McGavitt, it nonetheless appears to fall
   under Application Note 1’s broad definition of distribution as “any act,
   including . . . production, transmission . . . and transportation, related to the
   transfer of material involving the sexual exploitation of a minor.”
   § 2G2.1(b)(3), cmt. n.1.        Because these images were produced and
   distributed to McGavitt at his request, the district found that McGavitt
   “knowingly engaged in distribution of child pornography (including aiding,
   abetting, inducing and willfully causing distribution).” This finding tracks
   the language of Application Note 3, which states that “the defendant
   ‘knowingly engaged in distribution’ if the defendant . . . aided, abetted,
   counseled, commanded, induced, procured, or willfully caused the
   distribution . . . .” Id. cmt. n.3.
          While there is arguably some conflict between Application Note 1’s
   exclusion of “mere solicitation,” upon which McGavitt relies, and
   Application Note 3’s various inclusions, that tension only demonstrates that
   any error here is “subject to reasonable dispute.” Puckett, 556 U.S. at 135.
   In this circuit, a “lack of binding authority is often dispositive in the plain
   error context.” United States v. Gonzalez, 792 F.3d 534, 538 (5th Cir. 2015);
   see also United States v. Bishop, 603 F.3d 279, 281 (5th Cir. 2010) (“An error
   is not plain ‘unless the error is clear under current law.’”) (quoting United
   States v. Olano, 507 U.S. 725, 734 (1993)). “[E]ven where an argument



                                              8
Case: 20-20575        Document: 00516234659              Page: 9       Date Filed: 03/11/2022




                                         No. 20-20575


   merely requires extending existing precedent, the district court’s failure to
   do so cannot be plain error.” Jimenez v. Wood Cty., Tex., 660 F.3d 841, 847
   (5th Cir. 2011). Though we have found, for example, that “making the
   images available to others constitutes distribution[,]” United States v.
   Richardson, 713 F.3d 232, 235 (5th Cir. 2013), this court has not previously
   considered whether a defendant’s coercing a minor to take and send images
   of child pornography qualifies as “distribution” under § 2G2.1(b)(3) and its
   relevant commentary.3 In that light, McGavitt “has failed to show that the
   district court’s error, if any, was plain.” See Bishop, 603 F.3d at 281.
           And even if he demonstrated a clear or obvious error on this point,
   McGavitt cannot show that it affected his substantial rights. To satisfy the
   third prong of plain-error review, McGavitt “must show ‘a reasonable
   probability that, but for the district court’s misapplication of the Guidelines,
   he would have received a lesser sentence.’” United States v. Islas-Saucedo,
   903 F.3d 512, 520 (5th Cir. 2018) (quoting United States v. Martinez-
   Rodriguez, 821 F.3d 659, 663–64 (5th Cir. 2016)). The other two challenged
   enhancements, which we affirm, raised McGavitt’s total offense level from
   38 to 44. The distribution enhancement raised it to 46. Removing that two-
   level enhancement, thereby reducing the total offense level from 46 to 44,
   would still result in the Guidelines maximum total offense level of 43.
   McGavitt thus cannot show that any error in applying the § 2G2.1(b)(3)
   enhancement affected his substantial rights. See United States v. Nava, 957




           3
              McGavitt asserts that United States v. King, 979 F.3d 1075 (5th Cir. 2020) is on
   point, but the King court explicitly declined to reach the merits of the distribution issue.
   See King, 979 F.3d at 1083. To the extent that it did, the court merely stated in dicta that
   the facts before it—i.e., a defendant’s transfer of child pornography from his cell phone to
   his flash drive—were unlike other cases where images were transferred to a third party or
   otherwise made available for public viewing. Id. at 1083 n.3.




                                                9
Case: 20-20575       Document: 00516234659             Page: 10      Date Filed: 03/11/2022




                                        No. 20-20575


   F.3d 581, 589 (5th Cir. 2020) (finding no effect on substantial rights where
   correction “would still result in a total offense level of 43”).
                                             C.
           McGavitt next challenges his two-level enhancement under
   § 2G2.1(b)(2)(A) for the commission of a sexual act or sexual contact. He
   asserts that (1) there is no evidence that his sexual contact with MV1 was for
   the purposes of, during, or in preparation for the production of child
   pornography; and (2) the enhancement amounts to improper double-
   counting. Because McGavitt’s objections in the district court would not have
   alerted the court to these assertions of error,4 we review for plain error only.
   See Pittsinger, 874 F.3d at 450–51.
           Section 2G2.1(b)(2)(A) provides for a two-level enhancement when
   the offense involved “the commission of a sexual act or sexual contact.” The
   enhancement applies “whenever sexual contact (or sexual acts) can be
   considered relevant conduct to the offense of conviction.” United States v.
   King, 979 F.3d 1075, 1083 (5th Cir. 2020). “Relevant conduct” is defined as
   “all acts and omissions committed . . . by the defendant . . . during the
   commission of the offense of conviction, in preparation for that offense, or in
   the course of attempting to avoid detection of responsibility for that
   offense[.]” U.S.S.G. § 1B1.3(a)(1)(A).
           McGavitt pled guilty to Count 2, which charged that from
   approximately November 1, 2018, until May 26, 2019, he sexually exploited


           4
            Before the district court, McGavitt objected to the sexual act or sexual contact
   enhancement on the sole ground that he “never engaged in sexual intercourse with
   [MV1].” The district court overruled that objection and McGavitt does not challenge the
   court’s contrary finding on appeal. Instead, he argues, for the first time, that the
   enhancement was improper because the alleged sexual intercourse was not “relevant
   conduct” with respect to the sexual exploitation count.




                                              10
Case: 20-20575     Document: 00516234659           Page: 11    Date Filed: 03/11/2022




                                    No. 20-20575


   MV1, by coercion and enticement, for the purpose of producing child
   pornography. The district court used Count 2 as the offense of conviction,
   and enhanced McGavitt’s sentence under § 2G2.1(b)(2)(A) on the ground
   that he drove to Arkansas in April of 2019 and engaged in “sexual intercourse
   with MV1, which is considered an act of rape.” McGavitt does not challenge
   the district court’s finding that he had intercourse with MV1 or that such
   conduct constituted “a sexual act or sexual contact”; rather, he asserts that
   “[t]here is no evidence that sexual intercourse took place for the production
   of child pornography, during the production of child pornography, [or] in
   preparation for the production of child pornography[.]”
          The district court did not plainly err in applying the § 2G2.1(b)(2)(A)
   enhancement. According to the indictment, the sexual exploitation offense
   occurred “[f]rom on or about November 1, 2018, through on or about May
   26, 2019[.]” The record contains MV1’s statement that on April 11, 2019,
   McGavitt showed up at her church and home and engaged in sexual
   intercourse with her. Following that encounter, MV1 produced and sent at
   least three pornographic images at McGavitt’s behest. This sequence of
   events supports a finding that McGavitt committed the “sexual act or sexual
   contact” at issue “during the commission of” or “in preparation for” his
   sexual exploitation of MV1, U.S.S.G. § 1B1.3(a)(1)(A), as he demanded that
   MV1 continue sending him explicit images of herself after he had intercourse
   with her.
          McGavitt also contends that the district court’s sexual intercourse
   finding was connected to his conviction for coercion and enticement for the
   purpose of rape (i.e., Count 1), so applying an adjustment for that conduct
   under § 2G2.1, the Guideline for sexual exploitation of a child (i.e., Count 2),
   amounts to improper double counting. For support, McGavitt cites § 3D1.2,
   cmt. n.5, which discusses the grouping of counts under § 3D1.2(c). The
   commentary explains “that when conduct that represents a separate



                                          11
Case: 20-20575     Document: 00516234659           Page: 12   Date Filed: 03/11/2022




                                    No. 20-20575


   count . . . is also a specific offense characteristic in or other adjustment to
   another count, the count represented by that conduct is to be grouped with
   the count to which it constitutes an aggravating factor.” U.S.S.G. § 3D1.2,
   cmt. n.5. This grouping is designed to “prevent[] ‘double counting’ of
   offense behavior.” Id.
          Here, the district court grouped Counts 1 and 2 together pursuant to
   § 3D1.2(c) because the rape conduct underlying Count 1 was “treated as a
   specific offense characteristic in, or other adjustment to, the [G]uideline
   applicable to” Count 2. This was nothing more than a straightforward
   application of § 3D1.2 and its relevant commentary. In fact, by grouping
   Counts 1 and 2, the district court did exactly what McGavitt complains it
   failed to do—it prevented double counting of offense behavior. McGavitt’s
   double counting argument is thus without merit.
                                        D.
          Finally, McGavitt challenges the district court’s application of the
   Guidelines grouping rules. He asserts that the court erred by selecting Count
   2 as the “highest offense level,” and thus the offense level applicable to the
   group, without first determining the offense levels of the other counts in the
   group (Counts 1 and 3). Because McGavitt failed to preserve this argument,
   we review for plan error. See Pittsinger, 874 F.3d at 450–51.
          Under “the [G]uidelines, a court should first determine the base level
   for an offense, then apply any appropriate specific offense characteristics or
   enhancements.” United States v. Dickson, 632 F.3d 186, 190 (5th Cir. 2011)
   (citing U.S.S.G. § 1B1.1(a)). The court should repeat those steps for each
   count of conviction. U.S.S.G. § 1B1.1(a)(4). “Next, if necessary, the court
   should group the various counts according to § 3D and adjust accordingly.”
   Dickson, 632 F.3d at 190. Where, as here, counts are grouped together
   pursuant to § 3D1.2(a)–(c), “the offense that produces the highest total




                                         12
Case: 20-20575       Document: 00516234659           Page: 13    Date Filed: 03/11/2022




                                      No. 20-20575


   offense level, not the highest base offense level, sets the level for the group.”
   Id. at 191; accord U.S.S.G. § 3D1.3(a) and cmt. n.2.
            It is unclear from the record whether the district court applied specific
   offense characteristics or enhancements to each count before grouping them
   together and determining the highest offense level in the group. Though the
   PSR states that “Count 2 results in the highest offense level and becomes the
   count for the group,” it does not include offense-level calculations (i.e., base
   offense level + enhancements – reductions) for Counts 1 and 3. But even
   assuming the district court erred by either misapplying the grouping rules or
   simply failing to show its work, McGavitt’s argument on this point lacks
   merit.
            Because we affirm the four-level § 2G2.1(b)(4)(A) enhancement and
   the two-level § 2G2.1(b)(2)(A) enhancement, and discounting arguendo the
   distribution enhancement under § 2G2.1(b)(3), the total offense level for
   Count 2 would be 44. If McGavitt is correct that one of the other two counts
   would have resulted in a higher total offense level after adjustment, and
   therefore should have been used instead of Count 2, the district court’s
   failure to compute his Guidelines range of imprisonment using an even higher
   offense level would not have prejudiced him. Because McGavitt’s total
   offense level would have been the same (the Guidelines maximum of 43), he
   cannot show that any error in the district court’s grouping calculations
   affected his substantial rights. See Nava, 957 F.3d at 589.
                                          IV.
            We discern no reversible error in the district court’s application of the
   four-level § 2G2.1(b)(4)(A) sentencing enhancement under this court’s
   precedent. We find no plain error with regard to the district court’s
   application of the § 2G2.1(b)(3) enhancement, the § 2G2.1(b)(2)(A)




                                           13
Case: 20-20575      Document: 00516234659       Page: 14   Date Filed: 03/11/2022




                                 No. 20-20575


   enhancement, or the Guidelines grouping rules. The sentence imposed by
   the district court is
                                                              AFFIRMED.




                                      14